UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1639


THERMAN JONES,

                 Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00590-RLW)


Submitted:   February 10, 2011             Decided:   March 3, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Henry Cuthbert, Jr., CUTHBERT LAW OFFICES, Petersburg,
Virginia, for Appellant. Eric Kressman, Regional Chief Counsel,
Brian O’Donnell, Supervisory Attorney, Jillian Kipp, Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Neil H. MacBride, United States Attorney, Robin
Perrin Meier, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Therman      Jones     appeals       the    district       court’s      order

affirming the Commissioner’s decision to deny Jones a period of

disability and disability insurance benefits.                        We must uphold

the decision to deny benefits if the decision is supported by

substantial evidence and the correct law was applied.                             See 42

U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005) (per curiam).             We have thoroughly reviewed the

parties’     briefs,     administrative         record,       and    the    materials

submitted in the joint appendix, and find no reversible error.

Accordingly,    we     affirm.     See    Jones       v.   Comm’r    of    Soc.    Sec.,

No. 3:09-cv-00590-RLW (E.D. Va. June 3, 2010).                      We dispense with

oral   argument      because     the    facts    and       legal    contentions      are

adequately    presented     in    the    materials         before    the   court     and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2